UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7273


STEVEN PENDERGRASS,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; CORIZON HEALTH, INC.; DR. AMY
GREEN-SIMMS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-01050-TDC)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Pendergrass, Appellant Pro Se. Alexandra Renee Hilton, Megan Trocki
Mantzavinos, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Pendergrass appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Pendergrass v. Wexford Health

Sources, Inc., No. 8:19-cv-01050-TDC (D. Md. Aug. 6, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2